UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6836


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN JEROME FUELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:93-cr-00138-RLW-8)


Submitted:    April 23, 2009                  Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Jerome Fuell, Appellant Pro Se.        Gurney Wingate Grant, II,
Assistant United States Attorney,            Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Jerome Fuell appeals the district court’s order

denying    his   motion    filed   pursuant    to   18    U.S.C.   § 3582(c)(2)

(2006).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. Fuell, No. 3:93-cr-00138-RLW-8

(E.D. Va. May 9, 2008); see also United States v. Dunphy, 551

F.3d 247 (4th Cir. 2009).            We deny Fuell’s motion to appoint

counsel.    We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in   the    materials

before    the    court   and    argument   would    not   aid    the   decisional

process.

                                                                         AFFIRMED




                                       2